Citation Nr: 0300037	
Decision Date: 01/02/03    Archive Date: 01/15/03

DOCKET NO.  00-12 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for asthma.  

2.  Entitlement to service connection for chronic 
obstructive pulmonary disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from August 3 to 
September 14, 1951.  His DD Form 214 indicates that he had 
enlisted for four years.  The Department of Veterans 
Affairs (VA) Regional Office (RO) denied benefits sought 
in June 1999, and the veteran appealed its decision.  The 
Board of Veterans' Appeals (Board) remanded the case to 
the RO in April 2001.


FINDINGS OF FACT

1.  Asthma was first manifest during service.

2.  The veteran's chronic obstructive pulmonary disease 
was first manifest decades after service and is unrelated 
to any incident of service.  


CONCLUSIONS OF LAW

1.  Asthma was incurred in service.  38 U.S.C.A. §§ 1111, 
1110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2002).

2.  Chronic obstructive pulmonary disease was not incurred 
or aggravated by wartime service.  38 U.S.C.A. §§ 1110 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303, 3.304 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate 
the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not 
well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.156, 3.159).  See 
also Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. 
June 19, 2002).  Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this 
case, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussion in the June 1999 rating 
determination, the September 1999 SOC, the Board's April 
2001 remand, and the RO's February 2002 VCAA letter 
informed the appellant of the information and evidence 
needed to substantiate this claim.  In the April 2001 
Board remand, the Board specifically informed the 
appellant that it was his responsibility to obtain 
evidence in support of his claims, and that if he had or 
could obtain evidence that showed that he had chronic 
obstructive pulmonary disease and/or asthma as a result of 
his service, or that his asthma was aggravated by his 
service, he had to submit it.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  A review of 
the veteran's service medical records reveals that some of 
them have been at least partially burned.  Some service 
records were obtained in 1952.  The Board in April 2001 
remanded in part to attempt to obtain all records of an 
in-service hospitalization.  In August 2001, the service 
hospital indicated that no records were found.  
Additionally, it was noted in February 2002 that the 
veteran had fire-related service and that all available 
medical records had been sent.  VA has made reasonable 
attempts to obtain relevant records identified by the 
appellant, and the appellant was informed in various 
letters what records the RO was requesting and what he was 
advised to submit.  The veteran has also been afforded a 
VA examination.  VA has met all VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant 
in this case.

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active 
service, was aggravated therein. 38 U.S.C.A. § 1110 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2002).

A veteran is considered to have been in sound condition 
when examined, accepted and enrolled for service, except 
as to defects, infirmities, or disorders noted at entrance 
into service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior 
thereto.  38 U.S.C.A. § 1111 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.304(b) (2002).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.306 (2002).  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to 
service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone 
v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or 
intermittent flare-ups of a preexisting injury or disease 
are not sufficient to be considered "aggravation in 
service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 
323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence 
is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that especially where service medical 
records have been lost or destroyed, the Board's 
obligation to explain its findings and conclusions is 
heightened."  O'Hare v. Derwinski, 1 Vet.App. 365, 367 
(1991).  The Board undertakes its decision with this in 
mind.

Asthma

Generally, veterans are presumed to have entered service 
in sound condition as to their health.  This presumption 
attaches when there has been an examination, acceptance, 
and enrollment for service and a defect, infirmity, or 
disorder is not noted.  See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991) and 38 C.F.R. § 3.304(b).  

The veteran denied having or having had asthma and 
shortness of breath on service enlistment examination in 
August 1951.  Clinically, asthma was not noted.  
Therefore, the veteran is entitled to a presumption of 
soundness on service entrance.

Because the veteran is entitled to a presumption of 
soundness, the Board must determine whether, under 38 
U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b), the presumption 
of soundness is rebutted by clear and unmistakable 
(obvious or manifest) evidence.  The burden of proof is on 
VA to rebut the presumption by producing clear and 
unmistakable evidence that a disability existed prior to 
service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that asthma existed prior to service 
should be based on "thorough analysis of the evidentiary 
showing and careful correlation of all material facts, 
with due regard to accepted medical principles pertaining 
to the history, manifestations, clinical course, and 
character of the particular injury or disease or residuals 
thereof."  38 C.F.R. § 3.304(b)(1).

The WD AGO Form 8-118 which is of record indicates that 
three medical board members met together on August 23, 
1951, that the board noted that the veteran had enlisted 
and entered on active duty on August 3, 1951, that his 
military occupational specialty was basic airman, that he 
had not been on flying status prior to his present 
hospitalization, and that after careful consideration of 
clinical records, laboratory findings, and physical 
examination, they found that the veteran had perennial 
asthma due to dust and feathers; that it had existed prior 
to service, and that it had not been aggravated by 
service.  The line of duty determination was negative.  
They found that the veteran had reached maximum benefit of 
service hospitalization, that he was physically 
disqualified for retention in the military service, that 
his condition existed to a disqualifying degree at the 
time of enlistment, that he was present at all open 
sessions of the Board and did not desire to make an oral 
or written statement or to testify or question witnesses, 
and that he had been hospitalized since August 7, 1951.  
All three board members and their commanding officer, also 
a physician, signed the board proceeding report indicating 
their approval.

A fifth service physician examined the veteran on service 
discharge examination in September 1951, and indicated 
that the veteran's perennial asthma due to allergy to dust 
had existed prior to service, had not changed, was not 
incurred in the line of duty, and was not aggravated.  A 
chest X-ray from August 4, 1951 had been considered.  A 
sixth service physician signed the examination report 
indicating his approval.

Based on this evidence and decisions of the Court, the 
presumption of sound condition has not been rebutted.  The 
Board has been presented with numerous in service medical 
opinions that asthma preexisted service.  However, there 
is not one piece of evidence that establishes a basis for 
the opinions.  There is no indication that he had asthma 
prior to service, that he was treated for asthma prior to 
service, or that he described manifestations of asthma 
prior to service.  Rather, there is mere opinion without 
justification.  Such opinion does not give rise to clear 
and unmistakable evidence.  

The recent VA examination disclosed that the veteran has 
asthmatic bronchitis which could be traced back to 
service.  Thus service connection is warranted.

COPD

The evidence does not show that the veteran had chronic 
obstructive pulmonary disease (COPD) in service or until 
many years after service or that it is related to service.  
L.V. Santos, M.D. is the first physician who diagnosed 
chronic obstructive pulmonary disease.  He reported in 
October 2000 that the veteran had been treated for 
bronchitis and emphysema in October 1990 and January 1991, 
and for chronic obstructive pulmonary disease from 
September 1995 through May 1999.  The VA physician who 
examined the veteran in March 2002 felt that his chronic 
obstructive pulmonary disease was due to smoking.  The 
veteran filed other claims shortly after service as 
mentioned earlier, but no claim for chronic obstructive 
pulmonary disease.  While the veteran indicated in his May 
1999 VA Form 9 that his chronic obstructive pulmonary 
disease began in service, he is unable to render an 
opinion that his chronic obstructive pulmonary disease was 
incurred in service, as he is a layperson.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993).  Medical evidence is 
required and none has been submitted.  No medical evidence 
relates his chronic obstructive pulmonary disease to 
service.  In light of the above, the claim is denied.  The 
preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  


ORDER

Service connection for asthma (asthmatic bronchitis) is 
granted.

Service connection for chronic obstructive pulmonary 
disease is denied.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

